Citation Nr: 1302266	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  09-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to the service-connected diabetes mellitus, type 2.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from July 1964 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

A May 2007 VA treatment record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  While the record does not indicate that there are outstanding, relevant SSA records, the Board cannot assume that these records would not be new or relevant without obtaining them.  Accordingly, an attempt must be made to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2012). 

Furthermore, addendum opinions are needed from the August 2008 VA examiner.  The Board acknowledges that the VA examiner provided opinions with respect to each issue.  However, the examiner did not address whether the Veteran's hypertension or erectile dysfunction was aggravated by the service-connected diabetes mellitus, type 2.  These opinions are needed. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include VA and non-VA treatment records for the disorders on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  Copies of all related SSA records must also be obtained and associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, an addendum from the August 2008 VA examiner, if available, must be obtained.  If the August 2008 examiner is unable to provide the addendum or is not available, an opinion from an appropriate physician must be obtained.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements and any lay statements of record, the examiner must provide an opinion as to whether the Veteran's hypertension is aggravated by the service-connected diabetes mellitus, type 2.  The examiner must also provide an opinion as to whether the Veteran's erectile dysfunction is aggravated by the service-connected diabetes mellitus, type 2.  If from additional development, the examiner determines there has been a worsening in the Veteran's peripheral vascular disease, the examiner must provide an opinion as to whether peripheral vascular disease is aggravated by the Veteran's service-connected diabetes mellitus, type 2.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After the requested medical opinions have been provided, the RO must review the medical opinions to ensure that they are in complete compliance with the directives of this remand.  A medical opinion must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


